              Case 2:21-mj-30310-DUTY ECF No. 1, PageID.1
                                           AUSA:             Filed 06/24/21 Telephone:
                                                    Ranya Elzein             Page 1 of(313)
                                                                                        17 226-0213
AO 91 (Rev. ) Criminal Complaint                Special Agent:         Matthew Allwes, FBI            Telephone: (313) 268-0036

                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                    Eastern District of Michigan

United States of America
   v.
ANTONIO LEE COTTON                                                           Case: 2:21-mj-30310
                                                                             Judge: Unassigned
                                                                             Filed: 06-24-2021 At 04:28 PM
                                                                             CMP USA V SEALED (kcm)




                                                      CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of             May 16, 2021 and May 23, 2021        in the county of                 Wayne          in the
       Eastern           District of       Michigan           , the defendant(s) violated:
                  Code Section                                               Offense Description
18 U.S.C. ᄿ 1951                                          Interference with Commerce by Robbery




         This criminal complaint is based on these facts:
See attached affidavit.




✔ Continued on the attached sheet.

                                                                                             Complainant’s signature

                                                                                     Matthew Allwes, Special Agent, FBI
                                                                                               Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date: June 24, 2021                                                                               Judge’s signature

City and state: Detroit, MI                                                   Hon. Curtis Ivy, Jr., United States Magistrate Judge
                                                                                               Printed name and title
     Case 2:21-mj-30310-DUTY ECF No. 1, PageID.2 Filed 06/24/21 Page 2 of 17




            AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

I.     Purpose of Affidavit and Affiant Training and Experience

I, Matthew Allwes, being duly sworn, hereby depose and state as follows:

       1.     I am a Special Agent with the FBI and have been since September of

2019. I am currently assigned to the FBI Detroit Division’s Violent Crime Task

Force (“VCTF”). Prior to working at the FBI, I was a Border Patrol Agent for four

years in Douglas, Arizona. As a Federal Agent, I am authorized to investigate

violations of laws of the United States and to execute warrants issued under the

authority of the United States.

       2.     I have conducted investigations of federal and state violations

concerning crimes of violence, firearms, narcotics, and bank theft. I have gained

experience through training and everyday work related to these types of

investigations. My duties involve the investigation of violent crimes, to include

investigations related to narcotics trafficking, the use of cellular devices to commit

federal criminal offenses, and the available technology that can be used by law

enforcement to assist in identifying the users of cellular devices and their location.

I have experience in the investigation, apprehension, and prosecution of

individuals involved in federal criminal offenses.

       3.     The statements contained in this Affidavit are based on my experience

and background as a Special Agent, on my review of law enforcement reports and


                                           1
      Case 2:21-mj-30310-DUTY ECF No. 1, PageID.3 Filed 06/24/21 Page 3 of 17




surveillance footage, and on information provided by police officers, other FBI

agents, and other law enforcement personnel, as well as communications with

others who have personal knowledge of the events and circumstances described

herein. This Affidavit is intended to show merely that there is sufficient probable

cause for the issuance of the requested criminal complaint and arrest warrants.

Thus, this Affidavit does not set forth all of my knowledge of this investigation.

        4.    Based on the facts set forth in this Affidavit, there is probable cause to

believe that on May 16, 2021 and May 23, 2021, ANTONIO COTTON robbed two

separate Dollar Tree stores in the Eastern District of Michigan, in violation of 18

U.S.C. ᄿ 1951 (Interference with Commerce by Robbery).

II.     Probable Cause

        5.    The FBI is investigating two armed robberies that occurred at two

separate Dollar Tree stores in the Eastern District of Michigan on May 16, 2021

and May 23, 2021, in violation of 18 U.S.C. ᄿ 1951 (Interference with Commerce

by Robbery). As described in greater detail below, there is probable cause to

believe that ANTONIO LEE COTTON committed these robberies.

A.      May 16, 2021 Armed Robbery

        6.    I reviewed a police report regarding an armed robbery of the Dollar

Tree at 2050 E. 8 Mile, Detroit, Michigan that occurred on May 16,

2021. According to the police report, at approximately 7:45pm, two employees, a

                                           2
   Case 2:21-mj-30310-DUTY ECF No. 1, PageID.4 Filed 06/24/21 Page 4 of 17




clerk and a manager, were working at the cash registers. The store was scheduled

to close at 8:00pm. The subject was the last customer in line and waited until all

other customers left the store before checking out. While the clerk was preparing

to ring up the subject’s purchase, the manager began preparing the store for

closing. After approaching the checkout counter, the suspect produced a black

handgun, pointed it at the employee at the counter, and stated “give me all the

money.” The suspect then tied the clerk’s hands using zip ties and forced the

manager to empty the cash register tills and the safe in the office. The suspect then

tied the two employees together with zip ties. The suspect fled with $10,270 in

cash and took the security camera equipment from the manager’s office.

      7.     There was no surveillance footage available from inside the Dollar

Tree. I did, however, review surveillance video from the Belmont Shopping

Center where the Dollar Tree was located and from a nearby apartment

complex. Those videos depicted the following. At approximately 7:30pm, a lone

black male parked a dark gray, older model Chevrolet Trailblazer on Fleming St.

facing northbound. The male exited the driver’s side of the vehicle and began

walking northbound towards E. 8 Mile Road. The male headed west on E. 8 Mile

Road, briefly walked into a permanently closed Subway parking lot, then

continued westbound on E. 8 Mile Road. The male then turned southbound in

front of the Dollar Tree and walked into the main entrance of the store. The male,


                                          3
    Case 2:21-mj-30310-DUTY ECF No. 1, PageID.5 Filed 06/24/21 Page 5 of 17




who appears to be in his thirties, entered the store wearing a dark hooded jacket, a

surgical style facemask, light-colored pants, white shoes, and glasses. 1

        8.   The male spent approximately 20 minutes inside of the Dollar

Tree. The surveillance footage depicts the male walking out of the store, fleeing

eastbound on E. 8 Mile Road, and continuing southbound down Fleming St. where

he had parked the Chevrolet Trailblazer. The footage depicts the male carrying a

plastic bag and what appears to be a DVR surveillance system. The male enters

the Trailblazer and reverses southbound down Fleming St. before fleeing out of

camera view. Based on the above, it is my belief that the male depicted in the

external surveillance footage is the suspect who robbed the Dollar Tree on this

date.




1
  It should be noted that contrary to what is depicted on this surveillance footage,
the victims reported that the robber was not wearing a mask, and one of the victims
reported that he was wearing black shoes.
                                          4
   Case 2:21-mj-30310-DUTY ECF No. 1, PageID.6 Filed 06/24/21 Page 6 of 17




      9.     The dark grey Chevrolet Trailblazer can be seen on surveillance video

with physical body damage to the driver-side front door. It is also noted that the

driver side rear wheel is missing a center cap. Below is a screenshot from the

external surveillance video depicting the vehicle.




      B.     May 23, 2021 Armed Robbery

      10.    One week later, on May 23, 2021, another armed robbery of a Dollar

Tree occurred, this time at the store located at 16551 10 Mile Road, Eastpointe,

Michigan. I reviewed the associated police report and surveillance video, which

reflect the following. A black male subject wearing an all grey jogging suit, a

surgical mask, white shoes, and a flat-brim hat entered the store at approximately

7:32pm. The store was scheduled to close at 8:00pm. The suspect came through


                                          5
   Case 2:21-mj-30310-DUTY ECF No. 1, PageID.7 Filed 06/24/21 Page 7 of 17




the employee’s checkout line three separate times. At 8:02pm, the subject signed

into the store’s sign-in sheet with the name Eric Popular and phone number 586-

339-1020. Shortly after, the subject began talking to the manager, who was also in

the store. He told both the employee and the manager to go to the office and

pulled out a black handgun. He put the barrel of the gun into the employee’s back

as he walked her to the office. Once there, the suspect forced the manager to give

him the cash from the safe while the suspect zip-tied the other employee’s hands

together. He also forced the manager to give him money from a register till. Once

the suspect got all the money, he then zip-tied the manager and the other employee

together. The suspect also ripped the modem/router off of the wall in an attempt to

disable the surveillance system. The suspect fled the store with approximately

$1,400.

      11.    Law enforcement recovered relevant surveillance footage from

locations and businesses around the Dollar Tree depicting the following. The

suspect arrived in a dark grey Chevrolet Trailblazer at an apartment complex to the

west of the Dollar Tree on 10 Mile Road, minutes before the suspect first entered

the Dollar Tree at 7:32pm. The suspect then left the surveillance camera’s view

while seemingly parking the Trailblazer. Less than approximately 20 seconds

later, the subject walked from the area the Trailblazer entered and into the Dollar

Tree. The suspect appears to be in his early thirties. The surveillance footage also


                                          6
   Case 2:21-mj-30310-DUTY ECF No. 1, PageID.8 Filed 06/24/21 Page 8 of 17




depicts the suspect running out of the Dollar Tree around the time the robbery was

completed, carrying a plastic bag. The footage depicts him run to the area where

the Chevy Trailblazer was parked. A few moments later, the footage depicts the

Trailblazer begin traveling westbound on 10 Mile Road. This Trailblazer depicted

in the surveillance footage was a similar class and had similar characteristics to the

vehicle driven by the suspect in the May 16, 2021 robbery described above,

including the same damage to the driver’s side door.

      12.    Based on my review of still photographs and video surveillance, the

subject appears to be the same race, height, build, and weight in both robberies.

These two robberies also involve similar modus operandi. In each robbery, the

suspect: (1) was a black male who appeared to be in his early thirties, (2) entered

the Dollar Tree alone shortly before the store closed, (3) wore dark or grey clothes,

a surgical facemask, and white shoes, (4) threatened the employees in the store

with a handgun, (5) forced the employees to give him money from the cash

registers as well as the safes in the offices, (6) zip-tied the employees;

(7) attempted to steal or in fact stole the store’s surveillance system, (8) fled the

Dollar Tree carrying a plastic bag, and (9) fled to a Chevy Trailblazer parked

distant from the location of the store.

      13.    Both Dollar Tree stores engage in and/or affect interstate commerce.

      14.    COTTON is a 37-year-old black male.


                                           7
   Case 2:21-mj-30310-DUTY ECF No. 1, PageID.9 Filed 06/24/21 Page 9 of 17




      15.    As explained in greater detail below, there is probable cause to believe

that COTTON’s cellular device was located within the area of the robberies at the

time they occurred and that COTTON controls and drives the Chevy Trailblazer

used in these robberies.

C.    Identification of COTTON’s Cellular Device

      16.    T-Mobile provided me Geo-Fence information about electronic

devices that were or could have been in the area of the Dollar Tree stores when

they were robbed on May 16, 2021 and May 23, 2021. Specifically, T-Mobile

provided records for specific electronic device identifiers known as IMSI

(International Mobile Subscriber Identity) for electronic devices that were within

the area of stores at the time they were robbed. There were 13 IMSIs that had

records showing that they were present in both Dollar Tree locations at the time of

the robberies.

      17.    T-Mobile subscriber data associated with these 13 IMSI identifiers

revealed that one of the accounts returned to the name Queen Corbitt with an

address of 9254 Wade Detroit, MI. Record checks and physical surveillance lead

me to believe this is a fake name and address. The specific IMSI number

associated with this account was 310260056221287 and had an IMEI

(International Mobile Equipment Identity) of 353986104608677. IMEI is a

unique, 15-digit code that is given to every mobile phone. This number is used by

                                         8
  Case 2:21-mj-30310-DUTY ECF No. 1, PageID.10 Filed 06/24/21 Page 10 of 17




service providers to uniquely identify devices. T-Mobile subscriber data shows

that this device was associated to the cellular telephone number of 313-685-3880

during the time of the May 2021 robberies.

      18.    On July 14, 2020, ANTONIO LEE COTTON (DOB xx/xx/1984),

who was on parole at the time, provided cellular telephone number 313-685-3880

to the Michigan Department of Corrections as his contact phone number. He

provided this phone number to his parole officer as a contact number for him. The

device associated with this phone number, as described above, will be hereinafter

referred to as “Cotton’s Cellular Device.” COTTON also provided his home

address to his parole officer, which a residence on Rockcastle Drive in Harper

Woods, Michigan. COTTON continues to be on parole.

      19.    Further analysis of the Geo-Fence data associated to Cotton’s Cellular

Device revealed that, for both robberies, the device had location records consistent

with the approximate time the subject entered the stores as reflected in the

surveillance footage.

      20.    Additionally, I was informed of an armed robbery of a Dollar Tree

located at 17931 E. Warren Detroit, Michigan that occurred on January 10, 2021 at

approximately 7:55pm. During that robbery, two black males were being walked

to the exit by one of the employees when one of the black males pulled a black

gun. The male who pulled the gun was wearing a black baseball cap, black mask,


                                          9
  Case 2:21-mj-30310-DUTY ECF No. 1, PageID.11 Filed 06/24/21 Page 11 of 17




black jacket, tan pants, and white shoes. The two males instructed the employees

to lock the door and get on the ground. The two males then stole approximately

$6,500 from the store. On January 11, 2021, one of the employees was shown a

lineup including COTTON and identified COTTON as the male who pulled the

gun during the robbery.

      21.    On January 20, 2021, COTTON was arrested for this January 10

robbery during a traffic stop. During a search incident to COTTON’s arrest, a

cellular device was taken out of the right pocket of the black jacket he was

wearing. This device was later confirmed to be an Apple iPhone 11 Model:

A2111, IMEI: 353986104608677. This IMEI number is the same one as that of

the electronic device identified in Paragraph 17 as having records present in the

May 16 and May 23, 2021 robberies.

      22.    The device was returned to COTTON in March 2021 because the

charges against him for January 10 robbery were dropped after the main witness in

the case was unable to testify in court.

      23.    A review of historical cellular data for COTTON’s phone number

revealed that on May 16, 2021, at approximately 6:16pm, the number made an

outgoing call to the Dollar Tree that was robbed that night at 2050 E. 8 Mile,

Detroit, MI. Further review revealed that on May 23, 2021, the number attempted




                                           10
  Case 2:21-mj-30310-DUTY ECF No. 1, PageID.12 Filed 06/24/21 Page 12 of 17




to make two outgoing calls to the Dollar Tree that was robbed that night at 16551

E. 10 Mile Road, Eastpointe, MI. The two call were at 5:44 PM and at 5:45 PM.

      D.     Physical Surveillance and Cell Phone Data Associating
             COTTON with the Cellular Device and a Chevy Trailblazer

      24.    Recent location information for Cotton’s Cellular Device, combined

with physical surveillance, demonstrates that COTTON continues to be in

possession of the device. His continued possession of the device, coupled with his

possession of the device back in January 2020 and his providing the phone number

associated with the device to his parole officer, is evidence that the device belongs

to him. That the device belongs to him establishes probable cause to believe that

he possessed the device when it was in the location of the May 16 and May 23

robberies. Additionally, as explained in greater detail below, law enforcement has

recently seen COTTON driving what appears to be the same Chevy Trailblazer

used during the two robberies.

      25.    Specifically, on June 16, 2021, members of the VCTF were reviewing

Pen Register data and GPS Ping data obtained from T-Mobile pursuant to an

authorized Federal Search Warrant for Cotton’s Cellular Device.

      26.    Based on that data, VCTF members deployed to an

area around Moross and Huntington in Detroit, Michigan, where they located a

Dark Grey Chevrolet Trailblazer with license plate EDQ8219 (MI) (the “subject

vehicle”). They located the subject vehicle in front of 16492 Fairmount Drive,
                                          11
  Case 2:21-mj-30310-DUTY ECF No. 1, PageID.13 Filed 06/24/21 Page 13 of 17




Detroit, Michigan. The license plate for the subject vehicle was expired and last

registered to an individual with the initial I.J.C. A review of the pen register data

revealed that the number (313) 685-6543, which was registered to I.J.C., had

incoming and outgoing calls to Cotton’s Cellular Device on June 17, 2021.

      27.    Consistent with the vehicle depicted in the surveillance footage of the

May 16, 2021 robbery, the subject vehicle was dark gray in color, had physical

body damage to the driver-side front door, and the driver-side rear wheel was

missing a center cap.

      28.    Law enforcement ran the license plate through the City of Detroit

License Plate Readers (LPR) and determined that the subject vehicle was seen on

various LPRs throughout the City of Detroit between May 3, 2021 and June 18,

2021. LPR pictures of the subject vehicle reflect that both before and after the

May 2021 robberies, the subject vehicle had the same body damage to the driver-

side front door. Below is a screenshot taken from an LPR reader in Detroit on May

25, 2021.




                                          12
  Case 2:21-mj-30310-DUTY ECF No. 1, PageID.14 Filed 06/24/21 Page 14 of 17




        29.   Therefore, there is probable cause to believe that the subject vehicle is

the same vehicle that was used in the robberies on May 16, 2021 and May 23,

2021.

        30.   There is further probable cause to believe that COTTON controls the

subject vehicle. On June 17, 2021, VCTF conducted physical surveillance on

the subject vehicle, which was parked at a residence on Fairmount Street in

Detroit, MI (the “Fairmont residence”). VCTF members saw a male matching

COTTON’s description exit the front door of the Fairmont residence and talk to

someone sitting a white Chevrolet Cobalt occupied by a black female and white

                                           13
  Case 2:21-mj-30310-DUTY ECF No. 1, PageID.15 Filed 06/24/21 Page 15 of 17




male. Review of COTTON’s Facebook account revealed a post on June 5, 2021,

indicating COTTON purchased a white Chevrolet Cobalt for his sister. Based on a

review of associated Facebook profiles, the black female appeared to be

COTTON’s sister referenced in the Facebook post.

      31.    Approximately 20 minutes later, COTTON exited the front door of

the Fairmount residence and entered the Subject Vehicle. COTTON was wearing

gold glasses, grey sweatpants, bright white shoes, and no mask. The sweatpants

and white shoes appear to be similar to what the robber was wearing as depicted

on surveillance footage from the May 23, 2021 robbery.

      32.    VCTF members continued surveillance of COTTON driving

the Subject Vehicle as a sole occupant. The subject vehicle traveled to the area of

the Rockcastle Street residence that COTTON registered with MDOC.

      33.    During this same time, VCTF members were monitoring the GPS

Pings associated to Cotton’s Cellular Device. VCTF members concluded that the

subject vehicle’s travel and Cotton’s Cellular Device were consistent. In other

words, during the physical surveillance, Cotton’s Cellular Device was pinging in

the same area that VCTF members observed COTTON. Therefore, there is

probable cause to believe that COTTON possessed and

controlled the device during this surveillance period.




                                         14
  Case 2:21-mj-30310-DUTY ECF No. 1, PageID.16 Filed 06/24/21 Page 16 of 17




          34.   Additionally, on June 21, 2021, at about 1:30pm, VCTF members

observed COTTON standing with three others on the porch of the Fairmont

residence, and the subject vehicle parked in the driveway.

          35.   On June 22, 2021 VCTF members saw the subject vehicle parked in

the driveway of a residence on Tacoma Street in Detroit, MI. The pings associated

with Cotton’s Cellular Device from June 21, 2021 at approximately 11:00pm to

June 22, 2021 at approximately 10:30am encompass that address. On June 22,

2021, VCTF members saw COTTON exit the front door of this residence at

approximately 10:25am and move the subject vehicle from the driveway to the

street.

          36.   In sum, the evidence described above establishes probable cause to

believe the following. First, the same person committed both robberies because of

the similarity in the subject’s description and the similar modus operandi. Second,

COTTON is the same race and age as the suspect and was seen wearing similar

pants and shoes to those worn during the May 23, 2021 robbery. Third, a specific

cellular device was within the area of the robberies at the time they occurred and at

the time that the robber is depicted on surveillance footage entering both stores.

Fourth, COTTON possesses and uses that cellular device. Fourth, the phone

number associated with that device called both Dollar Tree stores shortly before

they were robbed. Fifth, COTTON controls and drives the Chevy Trailblazer used


                                           15
  Case 2:21-mj-30310-DUTY ECF No. 1, PageID.17 Filed 06/24/21 Page 17 of 17




during the robberies. Taken together, this establishes probable cause to believe

that COTTON robbed the Dollar Tree stores on May 16, 2021 and May 23, 2021.

IV.   Conclusion

      37.   Based on the foregoing, I respectfully submit that there is probable

cause exists to believe that ANTONIO LEE COTTON, committed violations of 18

U.S.C. ᄿ 1951 (Interference with Commerce by Robbery) on May 16, 2021 and

May 23, 2021.



                                      __________________________
                                      Matthew Allwes
                                      Special Agent
                                      Federal Bureau of Investigation


Sworn to before me and signed in my
presence and/or by reliable electronic means.


_________________________________
Honorable Curtis Ivy, Jr.
United States Magistrate Judge


Dated: June 24, 2021




                                         16
